Title: From George Washington to George Augustine Washington, 26 August 1787
From: Washington, George
To: Washington, George Augustine



Dear George,
Philadelphia Augt 26th 1787.

Not having received any letter from you last Week (by the Post which arrives here on Thursdays) I have, of course, nothing to reply to; but request to be informed of the depth of the Well (by the Kitchen door) from the level of the Brick pavement, which surrds it, to the surface of the Water within; and the depth of the Water. To be clear, if I am not so already, I want the whole depth from the surface & level of the pavement to the bottom of the Well; with the depth of Water therein—I have some intention of placing a pump in it, instead of drawing the Water up in a Bucket as at present, and for this purpose the enquiry is made. I also request that you wd send me the dimensions (in the same way you did the former one) of the Chimneys in the Parlour, common dining room, and your Aunts bed Chamber; and let me know if the present back and sides of the one in the dining room can be fitted to any other chimney that has no plates, and which is in common use. The Mill Irons will go by the next Vessel and I would send glass for the green house also but it appears to me that the price here is equally high with that in Alexandria—here it is 100/ by the box, wch is equal to 80/ with you; and the frieght, duty & Comn would be to be added. I go on the presumption that each box contains 12 doz., or 144 panes; of this, inform me how the case is at Alexandria. or how many square feet a box is said to contain there.

If the top for the Cupulo, & the directions which accompanied it, are well understood, I would (supposing every thing is on the spot necessary for it) have it put up immediately, whilst the weather is mild, still, and warm.
I have promised Mr Morris an exact pattern, made of wood, of Mr Youngs Iron Plow—when I speak of wood, I mean such parts of it as Nat cannot make true and perfect such as the beam—&ca—You will readily perceive that as this is intended for a model to make others by, that the whole of it ought to be as exact as it can be made—for this reason & knowing that Nat is a clumsey fellow, and supposing that Mathew wd do it in wood, more correctly, that I have mentioned wood; but as you know the intention, it may either be of wood, or Iron, or partly of both as shall be judged best on consulting Mathew & Nat. all I want is, that the Model may be a perfect representation in all its parts, and the putting of them together likewise of the original. The direction for fixing or setting you have in Mr Youngs letter.
You may make enquiry for a fit person to supply the place of Fairfax at the Ferry, but do not engage any before I return or you shall hear from me because I do not know but I may find it convenient to put both that and Frenchs under the care of the Farmer, or some one man.
I had written thus far when your letter of the 20th (which came by the Post yesterday evening) was delivered to me. I am happy to find by it that you have, at length, had a good rain. The Young Corn, Buck Wheat, Grain newly sown—and vegitables of every kind will undoubtedly be benefitted by it and may undergo a considerable change if the weather should continue to be seasonable.
If I am to form an opinion of the last harvest of Wheat & Rye, from the produce of the fields of lay Wheat & Rye at Muddy hole, it must be miserable indeed. The first containing 10 acres, yielding only 32½ Bushl⟨s⟩; and the other, containing 13 Acres, but 47½ of Rye—In neither case 4 bushels to the acre—If all turns out like these my prospect is indeed poor—not a moment therefore should be lost (if the Fly is among the Wheat to get it ground up before the little that is made be injured by this destructive insec⟨t)⟩—I beg therefore that this matter may be

closely attended to. If Merchantable flour can not be made of the old Wheat, it had undoubtedly better be given to the Negroes—And if necessity obliges you to resort to the Potatoes and Pease for their support I desire that the quantity used by them may be (of both) measured that I may not only know what they use, but what I make—without which my experiments will be inconclusive.
I am very well satisfied with the disposition of the stock agreeably to the list inclosed to me—but it would be very well to compare this list with the one taken sometime ago (in the Winter, I believe it was or fall) and make the Overseers if there is a difference acct for it—unless this is done no valuable end is answered by taking such lists; and they may sell, kill, or otherwise dispose of any part thereof with impunity.
How does your grass Seeds come on? particularly the clover; What sort of Clover is that in the Neck of the last years sowing? In short how does it look at all the places—old as well as new? Your Aunt informs me that there is a probability Mr B. Bassett will be Married soon; and that should it take place before I return, you do not Incline to carry Fanny down; thinking it may be improper to leave home while I am absent; but should the event happen I desire that this may be no bar to your accompanying her, as I see no inconvenience that can happen by so doing. Give my love to Fanny, and best wishes to Mr Lear. I am dear George Yr Affecte Uncle

Go: Washington

